NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 2 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

NELSON CELADA, AKA Nelson Mauricio              No.    15-73917
Celada De Leon,
                                                Agency No. A072-535-674
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Nelson Celada, a native and citizen of Guatemala, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen in

absentia deportation proceedings. We have jurisdiction under 8 U.S.C. § 1252.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion the denial of a motion to reopen. Avagyan v.

Holder, 646 F.3d 672, 674 (9th Cir. 2011). We deny the petition for review.

      The BIA did not abuse its discretion in denying Celada’s motion to reopen

as untimely, where he filed the motion over nineteen years after his final order of

deportation, see 8 C.F.R. §§ 1003.2(c)(2), 1003.23, and he has not demonstrated

the due diligence necessary to warrant equitable tolling of the filing deadline, see

Avagyan, 646 F.3d at 679 (equitable tolling is available to an alien who is

prevented from filing a motion to reopen due to deception, fraud, or error, as long

as the alien exercises due diligence in discovering such circumstances).

      In light of this disposition, we do not reach Celada’s remaining contentions

regarding the alleged ineffective assistance of counsel.

      PETITION FOR REVIEW DENIED.




                                          2                                   15-73917